Order entered February 24, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00145-CV

       ABUNDANT LIFE THERAPEUTIC SERVICES TEXAS, LLC, Appellant

                                         V.

                        THOMAS T. HEADEN, III, Appellee

                   On Appeal from the 68th Judicial District Court
                               Dallas County, Texas
                        Trial Court Cause No. DC-18-15576

                                     ORDER

      Before the Court is court reporter Antionette Reagor’s February 19, 2020

request for a ten-day extension of time to file the record. We GRANT the request

and ORDER the reporter’s record be filed no later than March 2, 2020. Because

this is an accelerated appeal, we caution that further extension requests will be

disfavored.


                                                /s/   ROBERT D. BURNS, III
                                                      CHIEF JUSTICE